Title: To George Washington from Robert Howe, 31 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            philadelphia 31st Augst 1783
                        
                        By Doctor Craik I had the honour to write a few lines to your Excellency & having now nothing new to
                            communicate I only repeat that nothing shall be wanting to finish all matters here when I flatter myself it will appear
                            that invention or delay have not been among my faults with Every Respect I am Dear Sir your Excellency’s most obt hum.
                            servt
                        
                            Robt Howe
                        
                    